972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Dewitt MCCOTTER, Plaintiff-Appellant,v.Richard THORNBURG, United States Attorney General;  MichaelJ. Quinlaw;  Margaret P. Currin;  J. DouglasMcCullough, Defendants-Appellees.
No. 92-6390.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 26, 1992Decided:  August 13, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Samuel DeWitt McCotter, Appellant Pro Se.
Stephen Aubrey West, Assistant United States Attorney, for Appellees.
E.D.N.C.
DISMISSED.
Before RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Samuel DeWitt McCotter appeals the district court's order denying his motion appealing the Clerk of Court's order granting Defendants an extension of time to file an answer to McCotter's complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED